UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 26, 2010 Coastal Banking Company, Inc. (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 000-28333 58-2455445 (Commission File Number) (IRS Employer Identification No.) 36 Sea Island Parkway, Beaufort, South Carolina (Address of principal executive offices) (Zip Code) (843) 522-1228 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 26, 2010, CBC National Bank (the “Bank”), the wholly-owned subsidiary of Coastal Banking Company, Inc. (the “Company”), entered into the fourth amendment (the “Amendment”) to the Lowcountry National Bank Executive Deferred Compensation Agreement, dated as of January 22, 2004, by and between the Bank and William Gary Horn, South Carolina Market President.The Amendment provides that, effective June 1, 2010, interest shall be credited on Mr. Horn’s deferral account on a monthly basis at the appropriate tiered rate paid by the Bank on its money market accounts to depositors.Previously, the deferred compensation agreement provided that interest was paid at a rate of 75% of the Bank’s return on equity for the prior quarter, not to exceed 12% annually. A copy of the Amendment is filed herewith as Exhibit 10.1 and is hereby incorporated by reference. On May 26, 2010, the Company’s Board of Directors, as recommended by the Compensation Committee of the Board, approved a grant of 20,000 shares of restricted stock to Michael G. Sanchez.The Company is a participant in the Capital Purchase Program (the “CPP”) established under the Troubled Asset Relief Program (“TARP”), pursuant to which the Company is required to limit the amount and, under certain circumstances, the form of consideration paid to Mr. Sanchez for the services he has rendered and is expected to render in his role as President and Chief Executive Officer of the Company and the Bank.This restricted stock award will vest and become transferable on the later of the date when the Company has fully repaid all TARP assistance and the second anniversary date of grant. The foregoing description of the restricted stock award is qualified in its entirety by reference to the terms of the Coastal Banking Company, Inc. Restricted Stock Award filed herewith as Exhibit 10.2 and is hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits No. Description Fourth Amendment to the Lowcountry National Bank Executive Deferred Compensation Agreement for Gary Horn, dated May 26, 2010. Coastal Banking Company, Inc. Restricted Stock Award for Michael G. Sanchez, dated May 26, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTAL BANKING COMPANY, INC. Dated: June 2, 2010 By: /s/ Michael G. Sanchez Michael G. Sanchez President and ChiefExecutive Officer 3 EXHIBIT INDEX No. Description Fourth Amendment to the Lowcountry National Bank Executive Deferred Compensation Agreement for Gary Horn, dated May 26, 2010. Coastal Banking Company, Inc. Restricted Stock Award for Michael G. Sanchez, dated May 26, 2010. 4
